Citation Nr: 1755682	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 16, 2010, and higher than 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Robin Hood, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1979 to February 1982, from February to May 1987, and from February 2003 to October 2004.
 
This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2016, the Veteran had a personal hearing with the undersigned VLJ.

In February 2017, the effective date of service connection of the Veteran's hearing loss was revised by the Board to October 2004.  In a separate decision the same month, the Board remanded the issue of an increased rating for bilateral hearing loss to obtain a retrospective medical opinion.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is denying entitlement to an increased rating for bilateral hearing loss.


FINDINGS OF FACT

1.  Prior to February 10, 2010, it is factually ascertainable that the Veteran's left ear had an average decibel loss of 58 with average speech discrimination of 93 percent; and his right ear had an average decibel loss of 49 with average speech discrimination of 95 percent.  

2.  For the rating period beginning February 10, 2010, and thereafter, the Veteran's left ear had an average decibel loss of 63 with average speech discrimination of 86 percent; and his right ear had an average decibel loss of 49 with average speech discrimination of 93 percent.


CONCLUSIONS OF LAW

The criteria for a 10 percent rating for bilateral hearing loss are met as of February 10, 2010, but no earlier; the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(3) (2012); 38 C.F.R. §§ 3.1563.400(o)(2), 4.85, 4.86, Diagnostic Code 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran's representative reminds the Board that "the effective date for an increased rating . . . is predicated on when the increase in the level of hearing loss can be ascertained."  Swain v. McDonald, 27 Vet. App. 219, 224, 2015, [citing 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2014); Fenderson v. West, 12 Vet. App. 119, 126 (1999) (recognizing that "separate ratings can be assigned for separate periods of time based on facts found"); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (noting that section 5110(b)(2) specifies that the "effective date of an increase 'shall be the earliest date" that the evidence shows 'an increase in disability had occurred'"); DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. 5100 (b)(3).  Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran maintains that his bilateral hearing loss should have initially been rated as compensable as of the date of his "first real audio exam" in 2004 or, alternatively, that the increase in severity of his disability warrants an increased rating.  As explained below, the Board finds a lack of objective evidence in the record supporting the Veteran's claims. 

Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC recording) in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  The examination must be conducted by a state-licensed audiologist without the use of hearing aids.

The Veteran had service on a tank, and noise exposure is conceded.  He reports that his hearing was excellent when he began his military career and decreased over the years.  The Veteran filed his claim for hearing loss in conjunction with an unrelated medical release from the Army Reserves in December 2004 and has received six VA audiology examinations since that time.  In addition, he received an examination in March 2004 as part of his medical evaluation board.

The veteran received an audiological examination in March 2004.  At that time, pure tone thresholds, in decibels, were as follows:

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
15 dB
30 dB
80 dB
75 dB
50 dB
--
Left 
10 dB
70 dB
85 dB
70 dB
59 dB
--

No word recognition testing was conducted.  As noted above, the rating criteria for hearing loss is determined by VA regulations.  Though, the Veteran's hearing in the left ear qualified as exceptional hearing impairment under 38 C.F.R. § 4.86(a), the lack of word recognition testing prevents calculation of a rating for VA purposes.

On release from duty in December 2004, the Veteran's audiology examination showed the following: 

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
20 dB
20 dB
30 dB
75 dB
36 dB
--
Left 
15 dB
60 dB
80dB
75 dB
58 dB
--

An audio evaluation was recommended.

The first post-service audiology examination occurred in January 2005; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
20 dB
20 dB
75 dB
70 dB
46 dB
94
Left 
15 dB
75 dB
75 dB
75dB
60 dB
94

The Veteran's level of sensorineural hearing loss corresponded with a level I hearing impairment in the right ear and level II in the left.  This level of hearing loss in the ears warrants a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  However, the Veteran's hearing in the left ear qualified as exceptional hearing impairment under 38 C.F.R. § 4.86(a), which allowed the Veteran's hearing to be rated as level IV using Table VIa.  This level of hearing loss corresponded with a noncompensable rating.  The Veteran reported that he had serious exposure to tanks as a driver, tank fire, and artillery and other military-type noise exposure.  He reported the use of noise protection in his work in a foundry and saw mill.  The examiner opined that his hearing loss was related to service.

A second audiology examination occurred in July 2008; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
25 dB
35 dB
80 dB
75 dB
54 dB
--
Left 
25 dB
85 dB
85 dB
80dB
69 dB
--

No Maryland CNC word recognition testing was conducted

A third examination in February 2011 yielded the following results:

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
15 dB
25 dB
80 dB
75 dB
49 dB
88
Left 
25 dB
80 dB
80 dB
80dB
66 dB
92

The Veteran's level of sensorineural hearing loss corresponded with a level II hearing impairment in the right and left ears.  This level of hearing loss in the ears warrants a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  With hearing in the left ear qualified as exceptional hearing, the Veteran's hearing is rated as level V using Table VIa.  This level of hearing loss corresponded with the 10 percent rating subsequently issued.  The Veteran described hearing difficulty since military service in 1982.  The examiner noted sharply dropping moderately severe to severe sensorineural hearing loss in the right ear and moderate-to-severe sensorineural hearing loss in the left.

A fourth examination occurred in March 2012 yielded the following results:

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
20 dB
30 dB
85 dB
75 dB
52 dB
94
Left 
25 dB
80 dB
80 dB
75dB
65 dB
96

The Veteran's level of sensorineural hearing loss corresponded with a level I hearing impairment in the right ear and level II in the left ear, warranting a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  Exceptional hearing impairment in the left ear allowed the Veteran's hearing to be rated as level V using Table VIa.  This level of hearing loss equals a noncompensable rating.  The Veteran reported an increase in the severity of his hearing loss since service connection.  However, the examiner noted no significant increase in hearing thresholds from date of service connection in either ear.

A fifth examination in April 2014 yielded the following results:

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
20 dB
30 dB
85 dB
80 dB
54 dB
96
Left 
25 dB
90 dB
90 dB
85dB
73 dB
84

The Veteran's level of sensorineural hearing loss corresponded with a level I hearing impairment in the right ear and level III in the left ear, warranting a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  Exceptional hearing impairment in the left ear allowed the Veteran's hearing to be rated as level VI using Table VIa.  This also results in a noncompensable rating.  The Veteran reported much difficulty understanding speech in noise.  He needed the volume "up loud" to hear.

The most recent, post-remand, audiology examination in April 2017 showed the following:

Hertz
1000
2000
3000
4000
Avg
CNC %
Right 
15 dB
30 dB
80 dB
75 dB
50 dB
96
Left 
20 dB
90 dB
80 dB
80dB
68 dB
82

The Veteran's level of sensorineural hearing loss corresponded with a level I hearing impairment in the right ear and level IV in the left ear, warranting a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  Exceptional hearing impairment in the left ear allowed the Veteran's hearing to be rated as level V using Table VIa.  This combination also results in a noncompensable rating.  The Veteran reported problems hearing at a distance and being unable to hear without his hearing aids.  He stated that hearing aids increase the volume of the sound, but he still had difficulty understanding speech.

The examiner was asked to opine as to how the December 2004 and July 2008 audio examinations, which lacked Maryland CNC word discrimination tests, were compared to the findings of the February 2011 VA examination.  The examiner noted that a review of the evidence showed a "drop in hearing loss with minor variations over time.  The audiogram in 2004 reveals a mild sloping to severe binaural hearing loss.  The left ear is significantly worse at 2000 Hz than the right.  This configuration is replicated in 2008 and a slight worsening of thresholds is noted.  Testing in 2011 revealed the same configuration, however; the thresholds were better by an insignificant amount.  However, the examiner also noted that in regards to the Veteran's 2011 Maryland CNC scores, "[t]he right ear dropped from 96% to 88% over that same time."  (emphasis added).  

Application

VA evaluates service-connected hearing loss through the mechanical application of a veteran's audiometric testing results to a rating table.  See Ledermann v. Principi, 3 Vet. App. 345, 349 (1992).  As noted above, hearing loss for VA purposes is determined by objective testing of hearing thresholds in conjunction with speech discrimination testing using the Maryland CNC as performed by a state-licensed audiologist.

The Veteran's representative argues that the Veteran's service-connected hearing loss is properly compensable at the time of his separation from service and he is currently entitled to a rating in excess of 10 percent.  The Board disagrees.

The Veteran's January 2005 examination showed the Veteran to have average hearing loss of 46 dB in the right ear and 60 dB in the left with speech discrimination at 94 percent bilaterally.  As discussed above, the level of hearing loss contemplated at that time was noncompensable.  Since there is no evidence of record indicating a compensable level of hearing loss was then present, an initial compensable rating for hearing loss is unwarranted.

"The effective date for an increased rating, indeed, as well as for an initial rating or for staged ratings, is predicated on when the increase in the level of hearing loss can be ascertained."  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Though a veteran's lay statements are sufficient to trigger a claim for a rating increase in a hearing loss claim, hearing loss severity is determined by controlled testing of auditory thresholds and speech discrimination.  

Here, the record lacks the necessary evidence of increased hearing loss prior to the Veteran's February 2011 VA examination.  As noted above, the Veteran's speech discrimination score dropped from 2008 to 2011.  

The Veteran claims that his hearing loss has increased in intensity since service connection.  He has had three subsequent VA examinations.  Rather than showing an increase in hearing loss, however, examinations in 2012, 2014, and 2017 show improvement in the Veteran's hearing loss since service connection.  Though the Veteran states he is unable to hear without his hearing aids, speech discrimination tests in April 2017 show discrimination to be at 96 percent in the right ear and 82 percent in the left.  

The Board recognizes that the Veteran believes he is entitled to a higher initial rating for his hearing loss.  However, the weight of the evidence and the Veteran's lay statements support a 10 percent rating as of his February 2011 VA examination and no earlier.  That is the earliest that the evidence of record supports an increase.  A year prior to that date is February 10, 2010 and so that is the earliest that the Board can grant a compensable rating.  It is simply not factually ascertainable that an increase was warranted prior to then.  Parenthetically, the Board notes that the record no longer supports a compensable rating.

As shown above, the Veteran's bilateral hearing loss disability results in difficulty hearing and understanding speech in certain situations and listening during daily activities, such as having normal conversations and watching TV.  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability and referral for an extraschedular evaluation is not warranted. 

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252 (b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In addition, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

A rating of 10 percent for bilateral hearing loss is granted as of February 10, 2010, but no earlier.

A rating in excess of 10 percent, thereafter, for bilateral hearing loss is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


